                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


KIMBERLY DIANE SCHWARTZ,

       Plaintiff,

v.                                                            Case No. 8:19-cv-2696-T-60TGW

THE UNITED STATES NAVY, et al.,

      Defendants.
___________________________________/

                    ORDER DISMISSING AMENDED COMPLAINT
                       AS FRIVOLOUS AND CLOSING CASE

       This matter is before the Court sua sponte on Plaintiff’s pro se amended

complaint, filed on December 2, 2019. 1 (Doc. # 12). After reviewing the amended

complaint, court file, and the record, the Court finds as follows:

                                        Legal Standard

       Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to relief.”

Fed. R. Civ. P. 8(a). “Although Rule 8(a) does not require ‘detailed factual

allegations,’ it does require ‘more than labels and conclusions’; a ‘formulaic



1The Court notes that Plaintiff initially filed her original complaint on October 29, 2019. (Doc. # 1).
On November 7, 2019, she filed a document that appeared to be a different civil complaint. (Doc. #
6). On November 20, 2019, the Court ordered Plaintiff to clarify on or before December 4, 2019,
whether she (1) wished to amend her complaint, or (2) intended to file this document as a new
complaint in a separate case. (Doc. # 11). Plaintiff did not respond as directed and instead filed a
new amended complaint. (Doc. # 12). The Court could dismiss the action for Plaintiff’s failure to
comply with the Court’s November 20, 2019, Order. However, in the interest of judicial economy, the
Court treats the December 2, 2019, amended complaint as the operative complaint and addresses it
herein.

                                              Page 1 of 5
recitation of the cause of action will not do.’” Young v. Lexington Ins. Co., No. 18-

62468, 2018 WL 7572240, at *1 (S.D. Fla. Dec. 6, 2018), report and recommendation

adopted, No. 18-62468-CIV, 2019 WL 1112274 (S.D. Fla. Jan. 9, 2019) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). As Plaintiff in this case is proceeding

pro se, the Court more liberally construes the pleadings. Alba v. Montford, 517 F.3d

1249, 1252 (11th Cir. 2018). However, a pro se plaintiff must still conform with

procedural rules and the Court does not have “license to act as de facto counsel” on

behalf of a pro se plaintiff. United States v. Padgett, 917 F.3d 1312, 1317 (11th Cir.

2019).

                                        Analysis

         Plaintiff has filed a civil complaint against the United States Navy, Charlotte

County Sheriff’s Office, Charlotte County, North Port Police Department, “Lee

County (FBI, DEA, CIA, and LCSO),” “Unknown Hackers,” “Unknown Verbal

Conjecture,” “Unknown Invisible Laser Torture,” and “Unknown Stalkers.” In her

amended complaint, although it is not clear, it appears that Plaintiff alleges that

various crimes and torts have been committed against her arising from a medical

device was implanted into her body that is used to track her movements and cause

her pain.

         Upon review, the Court finds that the amended complaint is woefully

inadequate and cannot support a cause of action against any of the Defendants.

Initially, the Court finds that the amended complaint is essentially

incomprehensible. It does not place Defendants on notice of the actual claims



                                        Page 2 of 5
lodged against them because Plaintiff never mentions or identifies any causes of

action in the amended complaint other than a bare reference to “negligence” on the

first page. Presuming that Plaintiff proceeds under § 1983 based on the boxes

checked on the initial form complaint (Doc. # 1), even when liberally construing the

facts and narrative statements that Plaintiff included with her amended complaint,

there is no factual basis to support her claims. Plaintiff has failed to provide a

“short and plain” statement of the facts. See Fed. R. Civ. P. 8. Instead, the

amended complaint consists of “a rambling series of incomprehensible allegations.”

See Beekman v. Fed. Home Loan Mortg. Corp., No. 16-81477-CIV-MARRA, 2017 WL

7733274, at *2 (S.D. Fla. Nov. 2, 2017) (internal quotation omitted). The

paragraphs are overly long, each of them containing a “confusing combination of

facts, legal analysis, and bare accusations.” See Thomason v. Ala. Home Builders

Licensure Board, 741 F. App’x 638, 641 (11th Cir. 2018). It is not clear which

Defendants are responsible for which acts or omissions, to the extent that any acts

or omissions are even alleged. Plaintiff further fails to identify any constitutional

violations. Because Plaintiff has failed to place Defendants on notice of the claims

against them or advance any plausible claim upon which relief can be granted, her

amended complaint must be dismissed.

      Normally, a pro se plaintiff “must be given at least one chance to amend the

complaint before the district court dismisses the action with prejudice,” unless

amendment is futile. Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991). A district

court may dismiss a complaint sua sponte if the complaint is patently frivolous. See



                                       Page 3 of 5
Guthrie v. United States Gov’t, No. 17-80390-MIDDLEBROOKS, 2017 WL 5479877,

at *2 (S.D. Fla. Mar. 31, 2017) (internal citations omitted); Morris v. Bush, No. 1:07-

cv-00187-MP-AK, 2008 WL 4525016, at *1 (N.D. Fla. Oct. 6, 2008). “A complaint is

frivolous ‘where it lacks an arguable basis either in law or in fact.’” Guthrie, 2017

WL 5479877, at *2 (quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989)).

      A review of the amended complaint shows that Plaintiff’s allegations are

patently frivolous, completely irrational, and wholly incredible. Because the

allegations are frivolous and any amendment would be futile, this action should be

dismissed with prejudice. See Gary v. United States Gov’t, 540 F. App’x 916, 916-18

(11th Cir. 2013) (affirming the sua sponte dismissal of complaint with prejudice

where the plaintiff sued a number of high-level government officials and

intelligence agencies, alleging that they had implanted microchips into her body

that were “used to conduct biomedical research regarding her reproductive system,

to track her movements, and to cause her pain”); Guthrie, 2017 WL 5479877, at *2-3

(sua sponte dismissing complaint with prejudice where the plaintiff sued the United

States government, along with other parties, for committing crimes and torts

against him over a thirteen year period, including allegations that the government

conspired to “burgle his home, drug him, and install surveillance”); Morris, 2008 WL

4525016, at *1 (sua sponte dismissing complaint with prejudice where the plaintiff

sued government officials, including Senators Hillary Clinton and Barack Obama,

for “stalking, slander, domestic abuse, and corruption of blood” by blocking his

college application and fraudulently obtaining student loans in the plaintiff’s name).



                                       Page 4 of 5
     Accordingly, it is ORDERED, ADJUDGED, and DECREED:

     1. Plaintiff’s amended complaint (Doc. # 12) is dismissed with prejudice.

     2. The Clerk is directed to terminate any pending motions and deadlines and

        thereafter close this case.

     DONE and ORDERED in Chambers, in Tampa, Florida this 5th day of

December, 2019.




                                         TOM BARBER
                                         UNITED STATES DISTRICT JUDGE




                                      Page 5 of 5
